Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“elastic member configured to elastically support the actuator” in claim 8 is considered a spring or equivalent, such as rubber, which is capable of substantially returning to its original shape after deformation to resume/maintain support of the actuator [Application publication; paragraphs 0104 and 0106]; and
“a driving unit configured to drive the main body” in claim 25 is considered to be a motor capable of driving wheels of the main body [Application publication; paragraph 0171].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reasons for Allowance

	Claim 1, and those depending therefrom including claims 2-9, 12, 13, and 16, are allowed.


Claim 22, and those claims depending therefrom including claims 23 and 24, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Tiekoetter fails to anticipate or render obvious “a plurality of reduction gears configured to deliver the driving forces of the plurality of driving motors to the plurality of wheels" and "multiple clutches configured to intermit power transmission by connecting or disconnecting the plurality of reduction gears and the plurality of wheels. The prior art of Wolfe (US-2008/0184520) teaches a plurality of transmission elements which can broadly be considered as clutches (Fig. 10), but does not render obvious the claimed disconnecting or connecting a plurality of reductions gears with the plurality of wheels.  

Claim 25, and those depending therefrom including claims 26 and 28, are allowed.
The following is an examiner's statement of reasons for allowance: The prior art of Tiekoetter (US-2009/0038107) and Allen (US-5,619,195), alone or in combination, fail to anticipate or render obvious all of the limitations of claim 25, particularly “a second vent rotatably coupled to the first vent by a universal joint to communicate with the first vent” as claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723